MEMORANDUM **
Keina Latrishe Young appeals from the district court’s judgment revoking her supervised release and imposing a 60-day sentence.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Young has filed a brief stating there are no grounds for relief on direct appeal, and a motion to withdraw as counsel of record. No pro se supplemental brief has been filed. The government filed *654notification that it would not file an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.